August 26, 2011

Ms. Beth Ellen Klusmann
Assistant Solicitor General
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Ms. Marisa Schouten
Martin Walker PC | Attorneys at Law
522 S. Broadway, Suite 200
Tyler, TX 75702

RE:   Case Number:  10-0674
      Court of Appeals Number:  05-09-01312-CV
      Trial Court Number:  09-05981-K

Style:      AUSTIN STATE HOSPITAL, DR. VIKAR NUZHATH AND DR. ERIK LINDFORS
      v.
      JOEL GRAHAM

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |